Citation Nr: 1603019	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-32 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to May 7, 2008, for a total disability rating based on individual unemployablity due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision dated in by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  A claim for an increased disability rating for a service-connected anxiety disorder was received on May 7, 2008; a formal claim of entitlement to TDIU was received on February 10, 2009; and there was no formal claim, informal claim, or written intent to file a claim of entitlement to an increased disability rating for a service-connected anxiety disorder or a TDIU prior to those dates. 

2.  In an August 2010 rating decision, the Veteran was granted entitlement to a TDIU effective, May 7, 2008, and the evidence does not establish that the Veteran became unable to obtain and maintain substantially gainful employment as the result of his service-connected disability in the one-year period prior to his date of claim for an increased disability rating for his service-connected anxiety disorder.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 7, 2008, for TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.1, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The earlier effective date issue arises from the Veteran's disagreement with the effective date assigned following the award of TDIU.  Once a claim is granted it is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Nonetheless, the Board notes that a March 2009 letter provided the Veteran notice of how effective dates are assigned.

Unless specifically provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014), 38 C.F.R. § 3.400 (2015).

For awards of increased compensation, if the evidence demonstrates that an increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable within that one year prior to the receipt of the claim.  Otherwise, the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Harper v. Brown, 10 Vet. App. 125 (1997).  A claim for a total rating for compensation purposes based upon individual unemployablity is essentially a claim for an increased rating.  Hurd v. West, 13 Vet. App. 449 (2000).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2015).

In June 1999, the Board denied a rating in excess of 30 percent for the service-connected anxiety disorder.  There is no evidence the Veteran appealed this decision or made a motion for reconsideration.

The Veteran filed an claim for an increased rating for a service-connected anxiety disorder on May 7, 2008.  A November 2008 rating decision awarded a 50 percent rating for anxiety disorder, effective May 7, 2008.  In February 2009, the Veteran filed a formal claim for TDIU.  An August 2010 rating decision awarded a 70 percent rating for anxiety disorder, effective May 7, 2008, and granted entitlement to a TDIU, effective May 7, 2008, because a claim for an increased disability rating can also be construed as a claim of entitlement to a TDIU where the record raises that issue.

In a January 2011 notice of disagreement, the Veteran indicated that his TDIU should be effective back to February 1980 because there is evidence that he was unable to work at that time. 

If an increase in a disability is shown within the one-year period preceding the date of receipt of a claim for increased compensation, the increase will be effective the earliest date the increase in disability was factually ascertainable, otherwise the effective date will be the date of claim for increase.  The Veteran did not submit the claim for increase until May 7, 2008, and there is no evidence of record indicating that there was a pending claim for a TDIU or an increased disability rating prior to that date.  

In a December 2011 VA Form 9, the Veteran has argued that a November 1994 statement gave rise to claim for a TDIU.  The Board agrees with the Veteran's argument that the November 1994 submission was a claim for TDIU.  However, the Board notes that an August 1995 rating decision denied a TDIU.  The Veteran did not appeal that decision.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  Therefore, the Board finds the Veteran's argument that a claim for TDIU has been pending since 1994 is not supported by the evidence of record.  Therefore, the only time period during which the Veteran could potentially be entitled to a TDIU, in connection with the increased rating claim is the one-year period prior to the May 7, 2008, date of claim for an increased disability rating.  

The Board finds that an effective date earlier than May 7, 2008, for TDIU is not warranted.  The Veteran's only service-connected disability is the anxiety disorder.  Effective May 7, 2008, the Veteran's combined rating increased to 70 percent.  As noted the Veteran did not appeal the June 1999 Board decision or make a motion for reconsideration.  Therefore, that Board decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  His claim for increased compensation was received by VA on May 7, 2008.

The Board acknowledges that the Veteran has been unemployed for quite some time, clearly well before he filed the May 7, 2008, claim for an increased rating for a service-connected anxiety disorder.  Specifically, the February 2009 TDIU application notes that his last employment was in 1991, when he worked as a salesman.  However, whenever it began, the fact remains that the Veteran did not file a claim for TDIU until February 2009 and the evidence does not show that there was an increase in the Veteran's service-connected anxiety disorder within the one-year period preceding the May 7, 2008, date of claim for an increased disability rating.  In fact, the Veteran was only in receipt of a total 30 percent disability rating prior to May 7, 2008, and did not meet the percentage criteria to be assigned a TDIU prior to that date.  

The Board has considered whether referral for consideration of TDIU prior to May 7, 2008, pursuant to 38 C.F.R. § 4.16(b) is necessary in this case.  Upon review of the evidence, the Board finds that referral is not warranted in this case because the evidence of record in the year prior to May 7, 2008, does not show that he first became unable to work due to service-connected disability during the one year period prior to the receipt of his claim.  Because the evidence of record fails to establish that the Veteran met the criteria for assignment of a TDIU in the one-year prior to his May 7, 2008, date of claim for an increased disability rating, the effective date of TDIU can be no earlier than the date of receipt of claim.

As the preponderance of the evidence is against an effective date earlier than May 7, 2008, for TDIU, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an effective date earlier than May 7, 2008, for TDIU is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


